Cite as 2015 Ark. 459

                 SUPREME COURT OF ARKANSAS

IN RE CLIENT SECURITY FUND                     Opinion Delivered   December 3, 2015
COMMITTEE




                                    PER CURIAM

      Kandice A. Bell, Esq., of White Hall, is appointed to the Client Security Fund

Committee to replace Hon. Earnest Brown, Jr., for a term to expire on July 31, 2017. We

thank Ms. Bell for accepting appointment to this important committee.

      The court expresses its gratitude to Judge Brown for his years of dedicated service to

the committee.